DETAILED ACTION
Claims 1-10 are pending.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The references in the information disclosure statement filed 3/6/20 have been considered except for the NPL document ‘Photovoltaic (PV) systems – Requirements for testing, documentation and maintenance’ that is not available for examination.  
Claim Objections
The claims are objected to because of the following informalities: 
It appears that ‘the solar power plan’ should read ‘the solar power plant’ [claim 1].
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uetaki et al. U.S. Patent Publication No. 20170184524 (hereinafter Uetaki) in view of Ben-Al-Lal et al. U.S. Patent Publication No. 20160134232 (hereinafter Ben-Al-Lal) and further in view of Cherukupalli U.S. Patent Publication No. 20110140532 (hereinafter Cherukupalli) and Keshner et al. U.S. Patent Publication No. 20150288188 (hereinafter Keshner).
Regarding claim 1, Uetaki teaches a method to optimize repowering of solar photovoltaic power plants through predictive and preventive maintenance [0005-0006, 0021-0026 — the aerial vehicle can maintain a fixed distance between the aerial vehicle and the solar power panel…  generation amount of solar panel modules (or cells) can be measured/detected …. By using the thermographic cameral installed in the search unit, it is possible to detect module (or cell) surface heating attributable to malfunction or failure… a failure site can be instantaneously 
a. inspecting the solar photovoltaic power plan and detecting faulty modules [0039 — measurement result analysis analyzer/processor 28, which is an image analysis system built into the ground-based control unit 20, analyzes thermographic data of the solar panel modules (or cells) received by the search result data receiver 26 and determines from temperature change appearing in the images whether malfunction or failure is present. In an embodiment having an additional mechanism, when malfunction or failure is determined, marking with paint is performed]: 
b. classifying faulty modules in a type of failure: A—irreversible [0026 — by performing marking using the color marking ball launcher equipped with a laser pointer sighting device, a failure site can be instantaneously and clearly discriminated at the time of module (or cell) replacement work (irreversible failure) following failure site detection; 0039 — measurement result analysis analyzer/processor 28, which is an image analysis system built into the ground-based control unit 20, analyzes thermographic data of the solar panel modules (or cells) received by the search result data receiver 26 and determines from temperature change appearing in the images whether malfunction or failure is present. In an embodiment having an additional mechanism, when malfunction or failure is determined, marking with paint is performed];
c. substituting faulty modules with failure type A by new modules [0026 — By performing marking using the color marking ball launcher equipped with a laser pointer sighting device, a failure site can be instantaneously and clearly discriminated at the time of module (or cell) replacement (substitution with new module) work following failure site detection].

However, Ben-Al-Lal teaches a method to optimize repowering of solar photovoltaic power plants through predictive and preventive maintenance [0018-0027, Fig. 1 — a method for detecting, regenerating and/or preventing defects in solar panels of a solar panel installation, which solar panel installation] comprising classifying faulty modules in types of failure:
B—reversible C—partly reversible [0026 — defects in solar panels caused or deteriorated by the potentials on the solar panel can be detected, prevented and regenerated. Some defects can be fully regenerated (B—reversible — fully regenerated or C—partly reversible — not fully regenerated); 0050 — the power measured, data can be obtained about the health of the at least one solar panel, i.e. the type, the number and the gravity of the defects the at least one solar panel exhibits (classification)]; 
d. repairing faulty modules with failure type B recovering their original power [0018, 0026 — solar panels caused or deteriorated by the potentials on the solar panel can be detected, prevented and regenerated. Some defects can be fully regenerated (repaired recovering their original power)].
Uetaki and Ben-Al-Lal are analogous art.  They relate to solar panel power generation systems, particularly maintenance of such systems.

One of ordinary skill in the art would have been motivated to do this modification to improve the efficiency of solar panel installations and maintain that efficiency, as taught by Ben-Al-Lal [0001], particularly having to replace all malfunctioning panels.
But the combination of Uetaki and Ben-Al-Lal fails to clearly specify regrouping faulty modules with failure type C according to their power.
However, Cherukupalli teaches regrouping faulty modules with failure type C according to their output [0067-0069, Fig. 11 — At block 1120, the solar cells may be categorized into groups of solar cells of a similar output.  For example, if a back sheet comprises two solar cells operating at a 100% output and three solar cells operating at a 50% output, then the two solar cells operating at a 100% output may be categorized into a first group of solar cells and the three solar cells operating at a 50% output may be categorized into a second group of solar cells... solar cell string is created by reconfiguring solar cells and the programmable interconnect fabric such that the solar cells are connected in series with each other.].
Uetaki, Ben-Al-Lal and Cherukupalli are analogous art.  They relate to solar panel power generation systems, particularly maintenance of such systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above solar panel system maintenance method, 
One of ordinary skill in the art would have been motivated to do this modification to this modification to optimize solar cell string performance to maximum power point tracker (MPPT) and to re-build the solar cell strings to avoid the negative impact degraded solar cells, as taught by Cherukupalli [0110].
But the combination of Uetaki, Ben-Al-Lal and Cherukupalli fails to clearly specify grouping modules according to their power.
However, Keshner teaches grouping modules according to their power [0048 — two solar panels in each series-connected group of two can be matched in current to optimize the overall efficiency of the entire solar installation. With solar panels that have a variation in their power output of −0% to +3%, matching the two panels in each group of two can improve the overall amount of power produced by as much as 0.75%].
Uetaki, Ben-Al-Lal, Cherukupalli and Keshner are analogous art.  They relate to solar panel power generation systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above solar panel system maintenance method, as taught by the combination of Uetaki, Ben-Al-Lal and Cherukupalli, by incorporating the above limitations, as taught by Keshner.  

Regarding claim 3, the combination of Uetaki, Ben-Al-Lal, Cherukupalli and Keshner teaches all the limitations of the base claims as outlined above.  
Further, Uetaki teaches that the step of inspecting the solar photovoltaic power plant is carried out by aerial thermographic infrared and/or electroluminescence [0032-0043 — a system that controls fly and search functions of the remotely located aerial vehicle 10 … failure- or degradation-induced hot spots can be detected and aerially photographed even during gliding only, preferably, in order to accurately discover malfunctions/failures and ensure clear search results (thermographic images). … solar panel image data imaged by the thermographic camera or other such imaging device 37 and transmitted from the search result data transmitter 40 installed in the airborne aerial vehicle 10… detecting hot spots that radiate heat (infrared) owing to failure].
Further, Ben-Al-Lal teaches inspecting the solar photovoltaic panels is carried out by electroluminescence [0026 — defects in solar panels caused or deteriorated by the potentials on the solar panel can be detected, prevented and regenerated. Some defects can be fully regenerated. This was shown by the inventors… using electroluminescence].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute the known technique of electroluminescence detection, as taught by Ben-Al-Lal, for the known technique of 
Regarding claim 5, the combination of Uetaki, Ben-Al-Lal, Cherukupalli and Keshner teaches all the limitations of the base claims as outlined above.  
Further, Uetaki teaches that the faulty modules with failure type A are substituted by new modules [0026 — By performing marking using the color marking ball launcher equipped with a laser pointer sighting device, a failure site can be instantaneously and clearly discriminated at the time of module (or cell) replacement (substitution with new module) work following failure site detection].
Further, Cherukupalli teaches modules which are grouped and series connected within strings [0063, Fig. 1 — a solar cell may be in series with other solar cells to construct a solar cell string; 0067-0069, Fig. 11 — At block 1120, the solar cells may be categorized into groups of solar cells of a similar output.  For example, if a back sheet comprises two solar cells operating at a 100% output and three solar cells operating at a 50% output, then the two solar cells operating at a 100% output may be categorized into a first group of solar cells and the three solar cells operating at a 50% output may be categorized into a second group of solar cells... solar cell string is created by reconfiguring solar cells and the programmable interconnect fabric such that the solar cells are connected in series with each other.].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above solar panel system maintenance method, as taught by the combination of Uetaki, Ben-Al-Lal, Cherukupalli and Keshner, by incorporating the above limitations, as taught by Cherukupalli.  

Regarding claim 6, the combination of Uetaki, Ben-Al-Lal, Cherukupalli and Keshner teaches all the limitations of the base claims as outlined above.  
Further, Uetaki teaches substituted new modules [0026 — By performing marking using the color marking ball launcher equipped with a laser pointer sighting device, a failure site can be instantaneously and clearly discriminated at the time of module (or cell) replacement (substitution with new module) work following failure site detection].
Further, Cherukupalli teaches modules which are grouped and series connected within strings [0063, Fig. 1 — a solar cell may be in series with other solar cells to construct a solar cell string; 0067-0069, Fig. 11 — At block 1120, the solar cells may be categorized into groups of solar cells of a similar output.  For example, if a back sheet comprises two solar cells operating at a 100% output and three solar cells operating at a 50% output, then the two solar cells operating at a 100% output may be categorized into a first group of solar cells and the three solar cells operating at a 50% output may be categorized into a second group of solar cells... solar cell string is created by reconfiguring solar cells and the programmable interconnect fabric such that the solar cells are connected in series with each other.].

One of ordinary skill in the art would have been motivated to do this modification to this modification to optimize solar cell string performance to maximum power point tracker (MPPT) and to re-build the solar cell strings to avoid the negative impact degraded solar cells, as taught by Cherukupalli [0110].  In addition, it would have been obvious to a person of ordinary skill in the art to simply substitute the known string connection scheme, as taught by Cherukupalli, for the generic scheme, as taught by Uetaki, for the predictable result of a solar panel system maintenance method where the modules are series connected in strings.
Further, Keshner teaches that modules are grouped and have a standard deviation of power range lower than ±5% [0048 — two solar panels in each series-connected group of two can be matched in current to optimize the overall efficiency of the entire solar installation. With solar panels that have a variation in their power output of −0% to +3%, matching the two panels in each group of two can improve the overall amount of power produced by as much as 0.75%; see also MPEP 2144.05].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above solar panel system maintenance method, as taught by the combination of Uetaki, Ben-Al-Lal, Cherukupalli and Keshner, by incorporating the above limitations, as taught by Keshner.  

Regarding claim 7, the combination of Uetaki, Ben-Al-Lal, Cherukupalli and Keshner teaches all the limitations of the base claims as outlined above.  
Further, Ben-Al-Lal teaches faulty modules with failure type C [0026 — defects in solar panels caused or deteriorated by the potentials on the solar panel can be detected, prevented and regenerated. Some defects can be fully regenerated (B—reversible — fully regenerated or C—partly reversible — not fully regenerated); 0050 — the power measured, data can be obtained about the health of the at least one solar panel, i.e. the type, the number and the gravity of the defects the at least one solar panel exhibits (classification)].
Further, Cherukupalli teaches that failed modules are re-grouped and series connected within strings [0063, Fig. 1 — a solar cell may be in series with other solar cells to construct a solar cell string; 0067-0069, Fig. 11 — At block 1120, the solar cells may be categorized into groups of solar cells of a similar output.  For example, if a back sheet comprises two solar cells operating at a 100% output and three solar cells operating at a 50% output, then the two solar cells operating at a 100% output may be categorized into a first group of solar cells and the three solar cells operating at a 50% output may be categorized into a second group of solar cells... solar cell string is created by reconfiguring solar cells and the programmable interconnect fabric such that the solar cells are connected in series with each other.].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above solar panel system maintenance method, 
One of ordinary skill in the art would have been motivated to do this modification to this modification to optimize solar cell string performance to maximum power point tracker (MPPT) and to re-build the solar cell strings to avoid the negative impact degraded solar cells, as taught by Cherukupalli [0110].  In addition, it would have been obvious to a person of ordinary skill in the art to simply substitute the known string connection scheme, as taught by Cherukupalli, for the generic scheme, as taught by Uetaki, for the predictable result of a solar panel system maintenance method where the modules are series connected in strings.
Further, Keshner teaches that modules are grouped and have a standard deviation of power range lower than ±5% [0048 — two solar panels in each series-connected group of two can be matched in current to optimize the overall efficiency of the entire solar installation. With solar panels that have a variation in their power output of −0% to +3%, matching the two panels in each group of two can improve the overall amount of power produced by as much as 0.75%; see also MPEP 2144.05].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above solar panel system maintenance method, as taught by the combination of Uetaki, Ben-Al-Lal, Cherukupalli and Keshner, by incorporating the above limitations, as taught by Keshner.  
One of ordinary skill in the art would have been motivated to do this modification to this modification in order to improve the overall amount of power produced, as taught by Keshner [0048].

Claim(s) 2, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Uetaki, Ben-Al-Lal, Cherukupalli and Keshner in view of Scarmozzino U.S. Patent Publication No. 20120299528 (hereinafter Scarmozzino).
Regarding claim 2, the combination of Uetaki, Ben-Al-Lal, Cherukupalli and Keshner teaches all the limitations of the base claims as outlined above.  
Further, Uetaki teaches removing faulty modules with a failure type and substituting them by new modules [0026 — By performing marking using the color marking ball launcher equipped with a laser pointer sighting device, a failure site can be instantaneously and clearly discriminated at the time of module (or cell) replacement (substitution with new module) work following failure site detection].
Further, Ben-Al-Lal teaches faulty modules with failure type C [0026 — defects in solar panels caused or deteriorated by the potentials on the solar panel can be detected, prevented and regenerated. Some defects can be fully regenerated (B—reversible — fully regenerated or C—partly reversible — not fully regenerated)] in a solar power plant [0018-0027, Fig. 1 —detecting, regenerating and/or preventing defects in solar panels of a solar panel installation, which solar panel installation]. 
But the combination of Uetaki, Ben-Al-Lal, Cherukupalli and Keshner fails to clearly specify removing faulty modules with a failure type and destining them to other uses out of the solar photovoltaic power installation.

Uetaki, Ben-Al-Lal, Cherukupalli, Keshner and Scarmozzino are analogous art.  They relate to solar panel power generation systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above solar panel system maintenance method, as taught by the combination of Uetaki, Ben-Al-Lal, Cherukupalli and Keshner, by incorporating the above limitations, as taught by Scarmozzino.  
One of ordinary skill in the art would have been motivated to do this modification so that faulty modules whose performance cannot be completely restored are reused therefore retaining some economic value while reducing waste and its associated environmental impact.
Regarding claim 9, the combination of Uetaki, Ben-Al-Lal, Cherukupalli, Keshner and Scarmozzino teaches all the limitations of the base claims as outlined above.  
Further, Uetaki teaches that the faulty modules are substituted by new modules [0026 — By performing marking using the color marking ball launcher equipped with a laser pointer sighting 
Further, Cherukupalli teaches modules that are series connected within strings [0063, Fig. 1 — a solar cell may be in series with other solar cells to construct a solar cell string].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute the known string connection scheme, as taught by Cherukupalli, for the generic scheme, as taught by Uetaki, for the predictable result of a solar panel system maintenance method where the modules are series connected in strings.  
Regarding claim 10, the combination of Uetaki, Ben-Al-Lal, Cherukupalli, Keshner and Scarmozzino teaches all the limitations of the base claims as outlined above.  
Further, Uetaki teaches substituted new modules [0026 — By performing marking using the color marking ball launcher equipped with a laser pointer sighting device, a failure site can be instantaneously and clearly discriminated at the time of module (or cell) replacement (substitution with new module) work following failure site detection].
Further, Cherukupalli teaches modules that are series connected within strings [0063, Fig. 1 — a solar cell may be in series with other solar cells to construct a solar cell string].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute the known string connection scheme, as taught by Cherukupalli, for the generic scheme, as taught by Uetaki, for the predictable result of a solar panel system maintenance method where the modules are series connected in strings.  

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above solar panel system maintenance method, as taught by the combination of Uetaki, Ben-Al-Lal, Cherukupalli, Keshner and Scarmozzino, by incorporating the above limitations, as taught by Keshner.  
One of ordinary skill in the art would have been motivated to do this modification to this modification in order to improve the overall amount of power produced, as taught by Keshner [0048].
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Uetaki, Ben-Al-Lal, Cherukupalli and Keshner in view of the English translation of Hopf et al. German Patent Publication No. DE 102013112988 (hereinafter Hopf).
Regarding claim 4, the combination of Uetaki, Ben-Al-Lal, Cherukupalli and Keshner teaches all the limitations of the base claims as outlined above.  
Further, Uetaki teaches that faulty modules with failure type A are substituted by new modules [0026 — By performing marking using the color marking ball launcher equipped with a laser pointer sighting device, a failure site can be instantaneously and clearly discriminated at the time 
But the combination of Uetaki, Ben-Al-Lal, Cherukupalli and Keshner fails to clearly specify modules substituted by new modules of more power.
However, Hopf teaches that faulty modules are substituted by new modules of more power [DESCRIPTION OF THE INVENTION, second paragraph — when replacing a defective photovoltaic module, it is easily possible to use one with generally slightly higher power as a replacement.].
Uetaki, Ben-Al-Lal, Cherukupalli, Keshner and Hopf are analogous art.  They relate to solar panel power generation systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above solar panel system maintenance method, as taught by the combination of Uetaki, Ben-Al-Lal, Cherukupalli and Keshner, by incorporating the above limitations, as taught by Hopf.  
One of ordinary skill in the art would have been motivated to do this modification to this modification so that more power is produced, as suggested by Hopf [DESCRIPTION OF THE INVENTION, second paragraph].
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Uetaki, Ben-Al-Lal, Cherukupalli, Keshner and Scarmozzino in view of Hopf. 
Regarding claim 8, the combination of Uetaki, Ben-Al-Lal, Cherukupalli, Keshner and Scarmozzino teaches all the limitations of the base claims as outlined above.  
Further, Uetaki teaches removing faulty modules with a failure type and substituting them by new modules [0026 — By performing marking using the color marking ball launcher equipped with a laser pointer sighting device, a failure site can be instantaneously and clearly discriminated at the time of module (or cell) replacement (substitution with new module) work following failure site detection].
Further, Ben-Al-Lal teaches faulty modules with failure type C [0026 — defects in solar panels caused or deteriorated by the potentials on the solar panel can be detected, prevented and regenerated. Some defects can be fully regenerated (B—reversible — fully regenerated or C—partly reversible — not fully regenerated)] in a solar power plant [0018-0027, Fig. 1 —detecting, regenerating and/or preventing defects in solar panels of a solar panel installation, which solar panel installation]. 
But the combination of Uetaki, Ben-Al-Lal, Cherukupalli, Keshner and Scarmozzino fails to clearly specify modules substituted by new modules of more power.
However, Hopf teaches that faulty modules are substituted by new modules of more power [DESCRIPTION OF THE INVENTION, second paragraph — when replacing a defective photovoltaic module, it is easily possible to use one with generally slightly higher power as a replacement.].
Uetaki, Ben-Al-Lal, Cherukupalli, Keshner, Scarmozzino and Hopf are analogous art.  They relate to solar panel power generation systems.

One of ordinary skill in the art would have been motivated to do this modification to this modification so that more power is produced, as suggested by Hopf [DESCRIPTION OF THE INVENTION, second paragraph].
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Parlak et al. ‘An Efficient Reconfiguration Method based on Standard Deviation for Series and Parallel Connected PV Arrays’ 3rd International Conference on Renewable Energy Research and Applications, pages 457-461, IEEE, 2014, which discloses a method for reconfiguration of a PV array. 
Hu et al. ‘Efficiency Improvement of Nonuniformly Aged PV Arrays’ IEEE TRANSACTIONS ON POWER ELECTRONICS, VOL. 32, NO. 2, FEBRUARY 2017, which teaches a PV array reconfiguration strategy to maximize the power generation of nonuniformly aged PV arrays without replacing aged PV modules.
Note that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119